 



Exhibit 10.18

ARBITRON INC.

Schedule of Non-Employee Director Compensation 1/

             
Annual Retainer Fee
    $30,000    
 
         
Board Meeting Fees (In person or
    $1,500    
by telephone)
         
 
         
Committee Chair Retainer
    Audit Committee: $10,000    
 
    Other Committees: $7,500    
 
         
Committee In Person Meeting Fees
    $1,500    
 
         
Committee Telephonic Meeting Fees
    $750    
 
         
Initial Option Awards
    Each newly elected director will receive a one-time grant of    
 
    options to purchase 15,000 shares of common stock, which options    
 
    will vest and become exercisable in three equal installments of    
 
    5,000 shares over a three-year period and will expire 10 years    
 
    from the date of grant.    
 
         
Annual Option Awards
    Beginning the year after initial election, each non-employee    
 
    director will receive an annual grant of options to purchase    
 
    7,000 shares of common stock, which options will be fully vested    
 
    upon grant. These options will become exercisable in full six    
 
    months after the date of grant and will expire 10 years from the    
 
    date of grant.    
 
         
Annual Option Awards to Chairman
    The Chairman of the Board of Directors will also receive an    
 
    annual grant of options to purchase 10,000 shares of common    
 
    stock, which options will be fully vested upon grant. These    
 
    options will become exercisable in full six months after the    
 
    date of grant and will expire 10 years from the date of grant.    



--------------------------------------------------------------------------------

    1/All cash retainer fees and meeting fees payable to directors may be
partially or fully deferred at the election of each director into deferred stock
units (DSUs) or may be paid at the election of each director in the form of
stock options in lieu of cash.

